Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment was received from Applicant on 23 April 2021.  Claim 2, 4, 6, 8, 10, 12, are amended.  Claims 13 and 14 are new.  Claim 1 is canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 7497748 B2) in view of Havins (US 5017165 A).
	Regarding Claim 8, Salmon discloses a vessel comprising: a hull; and a vessel propulsion system on the hull, the vessel propulsion system including: an engine propulsion unit (Element 14) that provides a propulsive force to the hull by using an engine as a power source; an electric propulsion unit (Element 18) that provides a propulsive force to the hull by using an electric motor as a power source; a motor (Element 22) that performs a storing operation to move the electric propulsion unit from an actuating position to a storing position to store the electric propulsion unit; and a controller programmed to cause the motor to perform the storing operation (C7, L41), and a controller programmed to allow generation of the propulsion force by the engine propulsion unit (normal operation of the main engine, suggested 
	Havins discloses controlling a storing mechanism to perform the storing operation in order to minimize drag (paragraph starting at C5, L9).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the controller of Salmon to perform a storing operation in accordance with a propulsive force of the engine and to allow generation of the propulsive force by the engine propulsion unit . The motivation to modify Salmon is to perform the storing operation based propulsion force because a person of ordinary skill in the art knows propulsion force is proportional to the drag force on an appendage.

Regarding Claim 9, Salmon in view of Havins discloses the vessel according to Claim 8, but does not explicitly disclose wherein, when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a propulsive force of the vessel, reaches a predetermined threshold or more, the controller is programmed to cause the motor to perform the storing operation.
A person of ordinary skill in the art understands that the amount of acceleration of the vessel is proportional to drag on an appendage such an electric motor.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the controller of Salmon to perform when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a propulsive force of the vessel, reaches a predetermined threshold or more, the controller is programmed to cause the motor to perform the storing operation.  The motivation to modify Salmon in view of Havins is to reduce drag.

Regarding Claim 10, Salmon discloses a vessel comprising: a hull; and a vessel propulsion system on the hull, the vessel propulsion system including: an engine propulsion unit (Element 14) that provides a propulsive force to the hull by using an engine as a power source; an electric propulsion unit (Element 18) that provides a propulsive force to the hull by using an electric motor as a power source; a motor (Element 22) that performs a storing operation to move the electric propulsion unit from an actuating position to a storing position to store the electric propulsion unit; and a controller programmed to cause the motor to perform the storing operation (C7, L41), and a controller programmed to allow generation of the propulsion force by the engine propulsion unit (normal operation of the main engine, suggested in C7,22) but does not explicitly disclose “in response to actuation of the motor to store the electric propulsion unit”, the controller is (remains, see normal operation cited above) programmed to allow generation of the propulsive force by the engine propulsion unit but does not explicitly discloses wherein, in response to generation of the propulsive force by the engine propulsion unit, the controller is programmed to cause the motor to perform the storing operation.
Havins discloses controlling a storing mechanism to perform the storing operation in order to minimize drag (paragraph starting at C5, L9).  A person of ordinary skill in the art understands that the amount of propulsive force of the vessel is proportional to drag on an appendage such an electric motor.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the controller of Salmon to perform wherein, in response to generation of the propulsive force by the engine propulsion unit, the controller is programmed to cause the motor to perform the storing operation.  The motivation to modify Salmon in view of Havins is to reduce drag.

Regarding Claim 11, Salmon in view of Havins discloses the vessel according to Claim 10, wherein, when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a propulsive force of the vessel, reaches a predetermined 

Regarding Claim 12, Salmon discloses a vessel comprising: a hull; and a vessel propulsion system on the hull, the vessel propulsion system including: an engine propulsion unit (Element 14) that provides a propulsive force to the hull by using an engine as a power source; an electric propulsion unit (Element 18) that provides a propulsive force to the hull by using an electric motor as a power source; a motor (Element 22) that performs a storing operation to move the electric propulsion unit from an actuating position to a storing position to store the electric propulsion unit; and a controller programmed to cause the motor to perform the storing operation (C7, L41), and a controller programmed to allow generation of the propulsion force by the engine propulsion unit (normal operation of the main engine, suggested in C7,22) but does not explicitly disclose wherein the controller is programmed to cause the motor to perform the storing operation when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a propulsive force of the vessel, reaches a predetermined storing threshold or more, and to allow generation of the propulsive force by the engine propulsion unit when the accelerator operation amount reaches an engine propulsion threshold or more. 
Havins discloses controlling a storing mechanism to perform the storing operation in order to minimize drag (paragraph starting at C5, L9).  A person of ordinary skill in the art understands that the amount of propulsive force is a function of the accelerator operation amount is proportional to drag on an appendage such an electric motor.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the controller of Salmon to perform wherein, the controller is programmed to cause the motor to perform the storing operation when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a 

Regarding Claim 14 (and 13), Salmon discloses a vessel comprising: a hull; and a vessel propulsion system on the hull, the vessel propulsion system including: an engine propulsion unit (Element 14) that provides a propulsive force to the hull by using an engine as a power source; an electric propulsion unit (Element 18) that provides a propulsive force to the hull by using an electric motor as a power source; a motor (Element 22) that performs a storing operation to move the electric propulsion unit from an actuating position to a storing position to store the electric propulsion unit; and a controller programmed to cause the motor to perform the storing operation (C7, L41), and a controller programmed to allow generation of the propulsion force by the engine propulsion unit (normal operation of the main engine, suggested in C7,22) but does not explicitly disclose wherein the controller is programmed to cause the motor to perform the storing operation when an accelerator operation amount, which is an operation amount of an accelerator that is operated by a vessel operator to adjust a propulsive force of the vessel, reaches a predetermined storing threshold or more. 
Havins discloses controlling a storing mechanism to perform the storing operation in order to minimize drag (paragraph starting at C5, L9).  A person of ordinary skill in the art understands that the amount of propulsive force is a function of the accelerator operation amount is proportional to drag on an appendage such an electric motor such that the accelerator operation amount is a result effective variable for drag.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the controller of Salmon to perform wherein, the controller is programmed to cause the motor to perform the storing operation when an accelerator operation amount, which is an 

Claims 2-6 are contained within Claims 8 through 12 because the vessel contains the vessel propulsion system claimed in 8-12.

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.

Background -
	Applicant’s invention is directed to a boat that contains both a small electric motor optimized for low speed travel (also known as “trolling motor”) claimed as “an electric propulsion unit”, a larger engine optimized for high speed travel claimed as “an engine propulsion unit”, and the computer controller programming that controls the modes of operation of the slow speed and high speed propulsion unit.

Claim 2 – “allow generation of propulsive force by the engine”
Regarding Claim 2, Applicant argues that the prior art combination of Salomon in view of Havins fails to render obvious to a person of ordinary skill in the art the feature of “a motor that performs a 
Applicant argues that because the prior art of Salmon teaches at least one mode of operation of an apparatus that would not benefit from programing the controller to allow the high speed engine propulsion “in response to” storing the low speed engine, no other motivation in the cited prior art exists in order to render the claimed invention obvious.  This requires a narrow reading of the prior art that limits the teachings of Salmon to Colum 7 Lines 19-29 where the only mode of operation disclosed is the controller stores the low speed electric motor “in response to” the ignition of the high speed engine.  Examiner agrees that “Examiner's proposed modification of Salmon would not have achieved 
Stated as an order of manual operations, Havins teaches:
Finished trolling (with the low speed electric motor).
Must lift the trolling motor out of the water to its stowed position.
The fisherman is ready to use the main engine (for high speed propulsion.)
Havins further states the basic physical principle that “the trolling motor is stored out of the water, in order to minimize drag on the boat” which can be used to arrive at a number of different results that 
Applicant’s opinion “Examiner's proposed modification of Salmon is unnecessary, contrary to the clear teachings and objectives of the invention of Salmon, and achieves nothing other than that which is already achieved by the invention of Salmon” is self-contradicting since both “contrary to the clear teachings and objectives of the invention of Salmon” and achieves the same objective because it is “unnecessary… and achieves nothing other than that which is already achieved by the invention of Salmon.”  This contradiction can be solved by recognizing that the proposed modification is an alternate way to achieve the same goal as Salmon in a different way.  It’s unnecessary if all motivations require bodily incorporation of all the teachings of the prior art, in particular bodily incorporation of the auto-retract mode of Salmon.  But obviousness relies on teachings, not bodily incorporation.  The MPEP suggests obviousness is strengthened when “motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem… ” describing Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  The objectives of reducing drag by lifting the low speed electric trolling motor in Applicant’s invention, Salmon, and Havins are all similar.  The solutions are different alternatives; that does not make them contrary.  They need not be complimentary and necessarily implemented simultaneously to be obvious.  They can be directed to the same problem to motivate a person of ordinary skill in the art 
A common theme is that Applicant argues that drag is not reduced relative to the mode of operation disclosed in Salmon C7, L19-29, so no modification would be made to the overall teachings of Salmon in view of Havins.  Examiner disagrees.  Reducing drag is the motivation for performing the functional step of storing: the goal that motivates the combination of teachings of Salmon and Havins.  Obviousness is not reserved for only the most highly optimized or minimized drag.  It’s the old TSM test that requires a benefit cited over the solution proposed in the prior art: that test was rejected as too inflexible by the court in KSR.  The function of reducing drag relative to an unstowed electric motor can be predictably rendered obvious in a number of ways when the physical principles upon which a person of ordinary skill in art relies are understood (as articulated in the Office Action).  The Examiner is not persuaded that principle of reducing drag needs to be reduced relative to operation disclosed in Salmon C7, L19-29 to motivate a person of ordinary skill in the art to adopt the teachings of Salmon in view of Havins to adopt Havins explicit goal of reduced drag by using the factors that are disclosed by Havins and known in the in the art to influence drag.

Claim 4  – “in response to generation of a propulsive force by the engine propulsion unit”
Applicant argues the feature of storing the low speed trolling motor “in response to generation of a propulsive force by the” high speed “engine propulsion unit”.  Examiner notes that generation of propulsive force is why the manual operation by the fisherman of Havins “uses” the engine in C1, L31, or how Salmon drives the boat at high speed in C1 L44 after ignition.  A person having incorporated the teachings of Havins to minimize drag understands the close nexus between propulsion force and drag.  Examiner appreciates that another teaching in Salmon’s autoretract mode teaches retraction of the low speed motor in response to ignition by the engine propulsion unit.  Examiner does not suggest the 
Applicant cites that “the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified”.  Broadly applied, any modification necessarily changes some aspect of operation, so a finer analysis of what constitutes “the principle of operation” is required.  Applicant did not attempt to describe the principle of operation of the prior art nor the principle of operation in In re Ratti.  The MPEP cites Ratti as “the seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate."  The difference with the current obviousness rejection is that the principle of reducing drag is achieved in similar ways because a person of ordinary skill in the art understand that a drag force by definition opposes a propulsion force in proportion to the velocity of the vehicle speed.  Nothing in any proposed modifications change that principle of operation, although all the modifications do provide alternative solutions.  The Examiner maintains the rejection.

Interview
Examiner appreciates that Applicant can characterize the teachings of the prior of Salmon of merely teaching only a singular solution to the problem of reducing drag emphatically with underlining and italics.
But it’s a teaching.  A teaching of how to operate an apparatus.  It’s not an inextricable component of the apparatus.  (See MPEP 2114. “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”)
Salmon does teach retraction of low speed motors in response to ignition of the high speed engine.  Salmon teaches a solution to the problem of reducing drag.  It’s a teaching that can be modified with additional knowledge when the context of reducing drag and the steps of manual operation are considered from Havins.  Obviousness requires the teachings of Salmon are used, not the identical solution steps are all bodily incorporated before modification.  The prima facie case in the NonFinal Office Action did not include every teaching of Salmon.  From Examiner’s interview summary “Examiner's position is that not every teaching of the prior art need be bodily incorporated, and the permissive language of Salmon suggests a person of ordinary skill in the art is familiar with and can envision operating modes not explicitly present in Salmon, using general scientific principles such as drag being proportional velocity, would render the predictable operating modes obvious.” The “permissive language” is more in the nature of the problem as one of degree where Salmon states “a situation where the operator starts the main engine and begins to drive boat… while having forgotten that trim tabs 16L and 16R [containing the low speed electric motors] are in the troll range…will provide excessive bow-down trimming” is nuanced with respect to a degree bow-down trimming as “excessive” rather than a binary that must be wholly circumvented.  Salmon plainly teaches the situation where the electric trolling motor is down and causing drag due to the main engine propulsion force exists as a baseline problem.  Salmon teaches retracting low speed propulsion in response to high speed engine ignition as a possible solution using.  Salmon does not teach away from or discredit other solutions.  Neither Salomon nor Havins not require bodily incorporation of their solution into all solutions, Salmon using “allows a control system to provide automatic raising” in C7, L40 which is “permissive language” rather than mandatory.  The prima facie case in the Office Action uses the teaching that a controller is capable of storing the low speed electric motor.  Examiner clarified during the interview that Examiner was not necessarily bodily incorporating the ignition solution of Salmon nor raising the low speed motor before then lowering low speed motor.  Using the arguments to assign such ideas to Examiner during 

Claim 13 (Claims 3, 9) – in response to “an accelerator operation amount”
The basic operation of a watercraft is background knowledge of a person of ordinary skill in the art includes: an accelerator causes acceleration via propulsion force. (Same as a car.)  Drag is by definition the force that opposes propulsion force. (Same as a car.)  This creates a close nexus between the drag reduction relative to a low speed electric trolling motor in the water taught by Havins and the accelerator operation amount.  This does not require any teaching related to ignition.  This modification does not bodily incorporate all the teachings of Salmon in isolation without considering modifications motivated by the teachings of Havins.  The Examiner maintains the rejection.

Claim 6  – in response to “an accelerator operation amount” using a “storing threshold”
Applicant’s arguments are similar to Claim 13, that a person of ordinary skill in the art would not apply the principle of reducing drag relative to an unstored low speed electric motor because Salmon already teaches a method of operating an apparatus that has lower drag.  Examiner maintains the position that the combination of Salmon in view of Havins teaches a range of solutions that reduced drag even if they are not all to the same degree.  The claimed threshold, an accelerator operation amount… reaches a predetermined storing threshold or more, and to allow generation of the propulsive force by the engine propulsion unit when the accelerator operation amount reaches an engine propulsion threshold or more.”  The addition of a “an accelerator operation amount…reaches a 
Examiner disagrees Examiner's copying and pasting of Applicant's claimed features in paragraph 11 on page 5 of the Office Action without any further discussion or analysis whatsoever constitutes clear legal error because the discussion includes a motivation as an analysis.  The modification cut and paste is the programming in the controller: a person of ordinary skill in the art would make the same combination that was cut and paste by modifying the controller in the claimed fashion.  If Applicant believes a person of ordinary skill in the art is not enabled to program the controller as a modification, it would appear that Applicant is also arguing that Applicant’s specification is not enabling the claimed programming from which it is cut and paste.  If Applicant believed a “predetermined storing threshold” had a special meaning, or if allowing propulsion force in response to accelerator operation is anything other than normal operation as cited in Claim 11, Applicant has failed to preserve those arguments.  Examiner maintains the same interpretation of the claimed terms in Claim 12 as previously used in the other clams.  The Examiner maintains the rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.